internal_revenue_service number release date u i l number date dear this letter is in response to your correspondence of date regarding required minimum distributions in you letter you explained that you attained age ½ in and began taking required minimum distributions for from your 401_k_plan and individual_retirement_arrangements iras between date and date you asked us whether you may include these distributions in gross_income in pursuant to code sec_451 of the internal_revenue_code the code sec_451 of the code provides a general_rule for determining the taxable_year of inclusion of items of gross_income however sec_451 does not govern the taxable_year of inclusion of retirement_plan and ira_distributions sec_402 and sec_408 of the code provide specific rules governing the taxability of distributions from retirement plans and iras respectively under sec_402 and sec_408 retirement_plan and ira_distributions generally are includable in gross_income in the taxable_year in which they are distributed irs publication individual_retirement_arrangements page also provides in general include distributions from a traditional_ira in gross_income in the year you receive them sec_402 and sec_408 also provide exceptions to this rule for example certain distributions are not includable in gross_income such as distributions that are rolled over and distributions made before the due_date of the tax_return that are a return of contributions made for that taxable_year however there is no special rule permitting required minimum distributions received by an individual between january and april of the year following the year such individual turns ½ to be includable in gross_income in the prior taxable_year we hope the information included in this letter will be of assistance to you however this letter does not constitute a ruling on any of the matters discussed if you have additional questions or concerns please contact cathy vohs of my staff at not a toll-free number sincerely michael j roach chief qualified_plans branch employee_benefits office of the division counsel associate chief_counsel tax exempt and government entities
